DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2020 and 04/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitation “a rain indicator” (see at line 2 of claim 8). The specification fails to provide clear support for said “rain indicator”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	rain indicator in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 6, and 8-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 calls for the limitation “the predetermined amount of time”; which limitation lacks antecedent basis.

For examination purposes, 3 will be made dependent from claim 2, reciting “a predetermined amount of time”.

Claim 6 calls for the limitation “the predetermined amount of time is approximately one week”; which limitation is indefinite for the flowing reasons:
	I.	“the predetermined amount of time” lacks antecedent basis.
	II.	the term “approximately one week” is a relative term of degree. The term is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what is considered “approximately one week” to person XX will not be necessarily considered as “approximately one week” to person YY.

Applicant is suggested to amend to claim 6 so as to depend on claim 5 as per [0055] of the applicant specification; and to addresses the limitation “approximately one week”.

Claim 8 recites the limitation “rain indicator”, which is indefinite as it is unclear which particular structure the applicant is referring to as “rain indicator”. There is no disclosure of any particular structure, either explicitly or inherently, that is used as a rain indicator. The use of the term rain indicator does not describe a particular structure for performing the function of indicating rain. As would be recognized by those of ordinary skill in the art, there are many structures capable of being named “rain indicator”. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function. Therefore, the claim is indefinite.

Claim 8 calls for the limitation “the rain sensor” in line 4, which limitation lacks antecedent basis.

For examination, “a rain indicator” will be interpreted as “a rain sensor”.

Claim 12 calls for the limitation “a predetermined amount of time”. It is unclear if as to how “a predetermined amount of time” in this claim relates to “a predetermined amount of time” previously recited in claim 9, from which claim 12 depends. 

Applicant is encouraged to amend claim 12 to recite “a second predetermined amount of time”.

Claim 13 calls for the limitation “the predetermined amount”. It is unclear which of the multiple previously recited “a predetermined amount of time” claim 13 is referring to.
Applicant is encouraged to amend claim 13 to recite “the second predetermined amount of time”.

The term “approximately one week” in claim 13 is a relative term of degree. The term is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what is considered “approximately one week” to person XX will not be necessarily considered as “approximately one week” to person YY.

Claim 14 calls for the limitation “wherein the rain sensor comprises: receiving a forecast of rain, including a forecast time of a commencement of rain”. It is unclear as to how a rain sensor is capable to receive a forecast of rain, including a forecast time of a commencement of rain. The specification does not provide adequate details on how the rain sensor achieved the claimed functions above. A rain sensor is a device known for sensing rain. A rain sensor, on its own is not capable of receiving a forecast of rain, including a forecast time of a commencement of rain. Thus, the scope of the claim is indefinite.

Applicant is encourage to recite that “The system of claim 9 wherein the sensing of rain comprises ….”

Claim 15 calls for the limitation “cause the powering a fan upon receiving the indication of rainfall” (second to last line); which limitation is indefinite as it is not understood. 

The limitation above is to be interpreted as “cause the powering of a fan upon receiving the indication of rainfall”.

Claim(s) 9-14 and 16-20 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu Xiaohong (CN 105674478 A).

Regarding claim 1:
Wu Xiaohong discloses a method comprising: 
sensing rain in a proximity of an air conditioning unit #8 ([0042]); 
powering a fan ([0050]), the fan configured to push or pull air and the rain through the air conditioning unit ([0014] and [0050-051]). Regarding claim 2:
Wu Xiaohong further discloses wherein the fan is powered for a predetermined amount of time upon the sensing of rain (inherently present. See [0050-0051]).
Regarding claim 4:
Wu Xiaohong further discloses wherein the fan is configured to turn on in a periodic manner while rain is being sensed (inherently present. See at least [0050-0051]).

Regarding claim 8:
Wu Xiaohong discloses a system comprising: 
a condenser #8 of an air conditioning system ([0033]); 
a rain sensor ([0040]); and 
a fan #3 coupled to the rain sensor (inherently present, structurally and via the controller of the system. See [0021], [0050], and [0057]); wherein: 
the fan is configured to operate upon a sensing of rain by the rain sensor; and the fan is configured to drive air and rain through the condenser (see at least [0040-0042], [0047], and [0050-0051]). Regarding claim 9:
Wu Xiaohong further discloses a controller coupled between the rain sensor and the fan ([0014] and [0045-0046]); wherein: the controller is configured to cause the fan to operate for a predetermined amount of time upon the sensing of rain (inherently present. See [0050-0051]). 
Regarding claim 11:
Wu Xiaohong further discloses wherein the fan is configured to turn on in a periodic manner while rain is being sensed or during a time duration during which rain is forecasted to fall (inherently present. See at least [0050-0051]). Regarding claim 15:
Wu Xiaohong discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se ([0013-0014] & [0047]), the program instructions executable by a processor to cause the processor to: 
receive an indication of rainfall ([0042]) in a proximity of a condenser of an air conditioning unit #8; and 
cause the powering of a fan upon receiving the indication of rainfall, the fan configured to push or pull air and the rain through the condenser (see at least [0040-0042], [0047], and [0050-0051]). Regarding claim 16:
Wu Xiaohong further discloses wherein the fan is powered for a predetermined amount of time upon the sensing of rain (inherently present. See [0050-0051]). Regarding claim 18:
Wu Xiaohong further discloses wherein the fan is configured to turn on in a periodic manner while rain is being sensed (inherently present. See at least [0050-0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu Xiaohong (CN 105674478 A).

Regarding claim 3:
Wu Xiaohong discloses all the limitations, but does not specifically discloses wherein the predetermined amount of time is less than one hour. 
Nonetheless, Wu Xiaohong discloses that the fan is powered only temporarily ([0050-0051]).
Thus, the time in which the fan is powered if recognized as a result effective variable that can be optimized by routine experimentation. It has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the method of Wu Xiaohong with the predetermined amount of time is less than one hour. 
One of ordinary skills would have recognized that doing so would have not have hindered the other purpose of the fan (operating to provide cooling to the condenser); thereby, ensuring proper operation of the system.

Regarding claim 10:
The subject matter claimed here is substantially similar to that of claim 3. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 3 above for the rejection of claim 10.

Regarding claim 17:
The subject matter claimed here is substantially similar to that of claim 3. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 3 above for the rejection of claim 17.

Allowable Subject Matter
Claims 5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not anticipate nor render obvious the combination set forth in the claims above, and specifically does not disclose determining a most recent sensing or predicting of rain, wherein powering the fan only occurs if the most recent sensing of rain is greater than a predetermined amount of time or amount of rain as per claims 5 and 19; receiving a forecast of rain, including a forecast time of a commencement of rain and amount of rain, wherein powering the fan occurs at the forecast time of the commencement of rain, or after a predetermined delay period after the forecast time of the commencement of rain as per claim 7 and 20. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the Wu Xiaohong to incorporate the aforementioned limitations. Also, modifying Wu Xiaohong to incorporate the aforementioned limitations would not have been obvious to an ordinary skill artisan absent impermissible hindsight gleaned from the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barry (US 4193269 A) teaches a condenser cooled by water spray.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763